The opinion of the court was delivered,
by Lowrie, C. J.
If the interpretation of this bequest were doubtful, the law would incline to treat it as vested. But it does not seem to us doubtful. The relevant clauses are very evidently intended to effect an entire disposition of the residue of his personal estate, and yet he leaves a part of it undisposed of, if this legacy was not from the first vested. This is a very influential consideration.
His words are, “ At the death of my brother Joseph, it is my will and I hereby give to my nephew Edward,” &c. This does not mean that his will is at the death of his brother, and therefore we must transpose the words of time in the sentence, so as to make them read, “ It is my will and I hereby give to my nephew Edward at the death of my brother,” &c., and this is very clearly a vested legacy, when looked at in connection with the antecedent life interest granted to the brother in the same fund. The authorities cited in the opinion of the court below, and in the argument of the counsel for the defendant in error, show this well enough, and we add no others. The life interest and the remainder naturally go together in the thought of the testator, and therefore in our interpretation of his language, and make one complete disposition.
Judgment affirmed.